Appeal Dismissed and Memorandum Opinion filed February 7, 2019.




                                          In The

                        Fourteenth Court of Appeals

                                  NO. 14-19-00015-CR

                     JOVANY JAMPHER PAREDES, Appellant
                                             V.

                          THE STATE OF TEXAS, Appellee

                       On Appeal from the 337th District Court
                               Harris County, Texas
                           Trial Court Cause No. 1241896

                    MEMORANDUM                           OPINION


      This is an attempted appeal from an order denying appellant’s motion for forensic
DNA testing. See Tex. Code Crim. App. Proc. Ann. art. 64.05. Because appellant’s notice
of appeal was untimely, we dismiss the appeal.

      The trial court signed an order denying appellant’s motion for forensic DNA testing
on August 14, 2017. There is verified evidence in the record that suggests appellant did
not receive notice of this denial until July 11, 2018.

      On August 5, 2018, appellant mailed five motions to the trial court, which were
filed August 16, 2018. One of these motions was a motion for reconsideration of the denial
of his request for DNA testing. The trial court denied each of appellant’s motions on
August 17, 2018. Appellant alleges he did not receive notice of these rulings until
December 6, 2018. Appellant’s notice of appeal was filed on January 2, 2019.

       Appellant’s deadline to file his notice of appeal was thirty days after the date that
the trial court entered an appealable order, which was the denial of appellant’s motion for
forensic DNA testing. See Tex. R. App. P. 26.2(a)(1); see also Tex. Code Crim. Proc.
Ann. art. 64.05. Appellant’s notice of appeal was not filed within thirty days of the court’s
denial of his motion for forensic DNA testing. The notice was, therefore, untimely.
Because the notice of appeal was not timely filed,1 we do not have jurisdiction to entertain
this appeal. See Davis v. State, 502 S.W.3d 803, 803 (Tex. Crim. App. 2016, published
order).2

       Accordingly, we dismiss the appeal for want of jurisdiction.

                                                PER CURIAM


Panel consists of Justices Wise, Zimmerer and Spain
Do Not Publish – Tex. R. App. P. 47.2(b)



       1
          The Court of Criminal Appeals recently adopted a rule, effective November 1, 2018, of
appellate procedure allowing affected defendants to file a motion to gain additional time when they have
not received notice of the trial court’s order on a motion for forensic DNA testing. See Tex. R. App. P.
4.6. Had this new rule been effective in 2017, appellant would have needed to file this motion no later
than 120 days after the trial court’s denial of his motion for DNA testing—December 12, 2017. See id.
       2
          In Davis, the Court of Criminal Appeals dismissed for want of jurisdiction because the notice
of appeal was untimely, stating, “[a]ppellant’s recourse is to file [another] motion for DNA testing in the
trial court.” Davis, 502 S.W.3d at 803. The court recognized that Davis was seemingly being placed in
a “never-ending loop” of filing a motion, not receiving timely notice that the motion was denied, and not
being able to file a timely notice of appeal. Id. The court addressed that issue by ordering the trial court
and district clerk to provide timely notice to Davis of the denial of DNA testing. Id.



                                                     2